Exhibit 10.11

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of November 9, 2010 (this
“Agreement”), by and among GGP, Inc., a Delaware corporation (“GGPI”), General
Growth Properties, Inc., a Delaware corporation (“Parent”), GGP Real Estate
Holding I, Inc., a Delaware corporation and a direct substantially wholly owned
subsidiary of Parent (“Holdco”), and GGP Merger Sub, Inc., a Delaware
corporation and a direct wholly owned subsidiary of Holdco (“Merger Sub”).

 

RECITALS:

 

WHEREAS, GGPI is a debtor in possession in that certain bankruptcy case under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as
amended, filed on April 16, 2009 in the United States Bankruptcy Court for the
Southern District of New York  (the “Court”) under Case No. 09-11977 (ALG);

 

WHEREAS, GGPI and certain of its affiliates have proposed the Third Amended
Joint Plan of Reorganization (the “Plan of Reorganization”), which was confirmed
by the Court on October 21, 2010 and provides, among other things, for the
merger of Merger Sub with and into GGPI in accordance with Sections 251 and 303
of the General Corporation Law of the State of Delaware (the “DGCL”), with GGPI
as the surviving corporation in the Merger; and

 

WHEREAS, this Agreement is intended to constitute a plan of reorganization
within the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”);

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
set forth in this Agreement, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

ARTICLE I

 

THE MERGER

 

Section 1.1             The Merger.  Upon the terms of this Agreement and in
accordance with the DGCL, at the Effective Time (as defined in Section 1.2)
Merger Sub shall be merged with and into GGPI (the “Merger”), and the separate
corporate existence of Merger Sub shall thereupon cease, and GGPI will be the
surviving corporation in the Merger (the “Surviving Corporation”).  As a result
of the Merger, GGPI shall become a wholly owned subsidiary of Holdco.  The
Merger shall be effected in accordance with Sections 251 and 303 of the DGCL.

 

Section 1.2             Effective Time of the Merger.  Upon the terms of this
Agreement, an appropriate certificate of merger (the “Certificate of Merger”)
shall be duly prepared, executed by each of Merger Sub and GGPI and delivered to
and filed with the Secretary of State of the State of Delaware in accordance
with, and in such form as complies with, the relevant provisions of the DGCL. 
The Merger shall become effective upon the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware or, subject to the DGCL, at
such later time as is agreed upon by the parties and specified in the
Certificate of Merger.  The term

 

1

--------------------------------------------------------------------------------


 

“Effective Time” shall mean the time at which the Merger becomes effective.

 

Section 1.3             Effects of the Merger.  From and after the Effective
Time, the Merger shall have the effects set forth in the Plan of Reorganization,
this Agreement, the Certificate of Merger and the applicable provisions of the
DGCL.

 

Section 1.4             Certificate of Incorporation and By-Laws.  Pursuant to
the Merger, at and as of the Effective Time the certificate of incorporation and
by-laws of GGPI immediately prior to the Effective Time shall be amended in
their entirety to read as set forth in Exhibit A hereto and, as so amended,
shall be the certificate of incorporation and by-laws of the Surviving
Corporation from and after the Effective Time, until thereafter amended as
provided therein or by applicable law.

 

Section 1.5             Directors.  The directors of Merger Sub immediately
prior to the Effective Time shall be the directors of the Surviving Corporation
from and following the Effective Time, each to hold office until his or her
successor is duly elected and qualified or his or her earlier death, resignation
or removal in accordance with the certificate of incorporation and by-laws of
the Surviving Corporation.

 

Section 1.6             Officers.  The officers of Merger Sub immediately prior
to the Effective Time shall be the officers of the Surviving Corporation from
and following the Effective Time, each to hold office until his or her successor
is duly appointed and qualified or his or her earlier death or resignation or
removal in accordance with the certificate of incorporation and by-laws of the
Surviving Corporation.

 

ARTICLE II

 

EFFECT OF THE MERGER ON CAPITAL STOCK

 

Section 2.1             Effect on Capital Stock of GGPI and Merger Sub.  As of
the Effective Time, by virtue of the Merger and the Plan of Reorganization and
without any action on the part of any holder of any capital stock of GGPI or
Merger Sub:

 

(a)   Conversion of Common Stock of GGPI.  Each share of common stock, par value
$0.01 per share, of GGPI (“GGPI Common Stock”) issued and outstanding
immediately prior to the Effective Time (other than shares to be canceled in
accordance with Section 2.1(b)) shall be converted into and represent the right
to receive from Holdco one validly issued, fully paid and nonassessable share of
common stock, par value $0.01 per share, of Parent (“Parent Common Stock”) (the
“Merger Consideration”).  As of the Effective Time, all such shares of GGPI
Common Stock shall no longer be outstanding and shall automatically be canceled
and shall cease to exist, and each holder of a certificate (or evidence of
un-certificated shares in book-entry form) which immediately prior to the
Effective Time represented any such shares of GGPI Common Stock shall thereafter
cease to have any rights with respect thereto except the right to receive the
Merger Consideration in respect of such shares in accordance with Section 2.2
and the Plan of Reorganization, without interest.

 

(b)   Cancellation of Treasury Stock, Subsidiary-Owned Stock and Parent-Owned
Stock.  Notwithstanding the foregoing, any shares of GGPI Common Stock that are
owned by

 

2

--------------------------------------------------------------------------------


 

GGPI as treasury stock, and any shares of GGPI Common Stock owned by (or which
would otherwise be owned by) Parent, Holdco, Merger Sub or any other Subsidiary
of Parent shall be automatically canceled and shall cease to exist and no
consideration shall be delivered in exchange therefor and each holder of a
certificate formerly representing any such shares shall thereafter cease to have
any rights with respect thereto.  As used in this Agreement, “Subsidiary” means,
with respect to any party, any corporation or other organization, whether
incorporated or unincorporated, of which such party, either directly or
indirectly, or any other Subsidiary of such party, either directly or
indirectly, beneficially owns at least a majority of the voting or economic
interests.

 

(c)   Common Stock of Merger Sub.  Each issued and outstanding share of common
stock, without par value, of Merger Sub (“Merger Sub Common Stock”) shall be
converted into and become one validly issued, fully paid and nonassessable share
of common stock, without par value, of the Surviving Corporation.  From and
after the Effective Time, all shares of Merger Sub Common Stock shall be deemed
for all purposes to represent the number of shares of common stock of the
Surviving Corporation into which they were converted in accordance with the
immediately preceding sentence.

 

Section 2.2             Distribution of Merger Consideration.  The Merger
Consideration shall be issued in accordance with the Plan of Reorganization.

 

Section 2.3             Closing of Transfer Book.  At the Effective Time, the
stock transfer books of GGPI shall be closed and thereafter there shall be no
further registration of any transfer of any shares of GGPI Common Stock that
were outstanding immediately prior to the Effective Time.

 

Section 2.4             No Appraisal Rights.  Pursuant to the DGCL, no holder of
shares of GGPI Common Stock shall have any statutory right of appraisal of such
shares in connection with the Merger.

 

Section 2.5             GGPI Options.  Each option or right to acquire GGPI
Common Stock under any incentive compensation plan of GGPI that is outstanding
immediately prior to the Effective Time shall no longer be outstanding and shall
automatically be converted in accordance with the Plan of Reorganization.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1             Amendment. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto.

 

Section 3.2             Entire Agreement; No Third Party Beneficiaries.  This
Agreement (including the documents and the instruments referred to herein)
(i) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof and (ii) is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

 

3

--------------------------------------------------------------------------------


 

Section 3.3             Assignment.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties.

 

Section 3.4             Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware applicable to
contracts made, executed, delivered and performed wholly within the State of
Delaware, without regard to any conflict of laws principles thereof that may
require the application of the laws of another jurisdiction.

 

Section 3.5             Counterparts.  This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties, it being understood that all parties need not sign the same
counterpart.

 

Section 3.6             Tax Treatment.  This Agreement shall constitute a plan
of reorganization within the meaning of Section 368(a)(1)(B) of the Code and
each party hereto shall report the transactions contemplated by this Agreement
consistently with its treatment as a tax-free reorganization.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.

 

 

 

GGP, INC.

 

 

 

 

 

By:

/s/ Linda J. Wight

 

 

Name: Linda J. Wight

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Linda J. Wight

 

 

Name: Linda J. Wight

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

GGP REAL ESTATE HOLDING I, INC.

 

 

 

 

 

By:

/s/ Linda J. Wight

 

 

Name: Linda J. Wight

 

 

Title: Assistant Secretary

 

 

 

 

 

 

 

GGP MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Linda J. Wight

 

 

Name: Linda J. Wight

 

 

Title: Assistant Secretary

 

[Signature Page of Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------